DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendments and Remarks filed on 12/24/2020 

Response to Arguments
Applicant’s remarks and Amendments have been fully considered.    In response to the Amendments and Remarks filed on 12/24/2020, all rejections and objections have been withdrawn

Allowable Subject Matter
Claims 1-11, 15-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provide by 37 CFR 1.312.  To endure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephonic interview with Xue Chen on 12/29/2020.


Please delete the phrase “wherein the method further comprises:” on page 3, line 4 in Claim 1.

Please delete the phrase “wherein the one or more processors are further configured to:” on page 7, line 5 in Claim 16.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1 and 16 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an image processing method or a computer readable program instructions as recited in “correlating, with aid of one or more processors, one of the one or more sets of image data with a corresponding one of the one or more sets of positional data based on an image timestamp associated with the one or the one or more sets of image data and a positional timestamp associated with the corresponding one of the one or more sets of positional data;
wherein a rotational movement of the imaging sensor about a single axis is controlled by a stabilizing unit,
wherein the corresponding one of the one or more sets of positional data correlated with the one of the one or more sets of image data is indicative of a positional stat of the imaging sensor while capturing the one of the one or more sets of image data,
wherein the method further comprises:
correcting the one or more sets of image data based on the corresponding one of the one or more sets of positional data correlated with the one of the one or more sets of image data,
determining a set of spatial correction data of the imaging sensor about one or more rotational axes by:
applying one or more filters to the corresponding one of the one or more sets of positional data correlated with the one or more sets of image data to generate a set of filtered data; and
comparing the corresponding one of the one or more sets of positional data with the set of filtered data to generate the spatial correction data; and correcting the one of the one or more sets of image data using the set of spatial correction data based on a transformation relationship between a motion of the imaging sensor and changes to the one of the one or more sets of image data” as combined with other limitations in claims 1 and 16. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PADMA HALIYUR/Primary Examiner, Art Unit 2698